EXHIBIT 10.17


THE ROYAL CARIBBEAN CRUISES LTD. ET AL
BOARD OF DIRECTORS NONQUALIFIED
DEFERRED COMPENSATION PLAN


 

THE ROYAL CARIBBEAN CRUISES LTD. ET AL
BOARD OF DIRECTORS
NONQUALIFIED DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS


              Article     Page   1.  
PURPOSE
    1                 2.  
DEFINITIONS
    2                    
2.1 Annual Retainer
    2      
2.2 Beneficiary
    2      
2.3 Board
    2      
2.4 Code
    2      
2.5 Company
    2      
2.6 Effective Date
    2      
2.7 Eligible Earnings
    2      
2.8 ERISA
    2      
2.9 Meeting Fees
    2      
2.10 Participant
    2      
2.11 Participant Account
    2      
2.12 Participant Deferral Contributions
    2      
2.13 Plan
    2      
2.14 Plan Year
    2      
2.15 Termination of Employment
    2      
2.16 Valuation Date
    3                 3.  
ELIGIBILITY TO PARTICIPATE
    4                    
3.1 Determination of Participant Status
    4      
3.2 Commencement of Participation
    4      
3.3 Cessation of Participation
    4                 4.  
EMPLOYEE DEFERRALS
    5                    
4.1 Participant Deferral Contributions
    5      
4.2 Changes in Contributions
    5      
4.3 Suspension of Contributions
    5                 5.  
INVESTMENTS AND PARTICIPANT ACCOUNTS
    6                    
5.1 Establishment of Accounts
    6      
5.2 Obligation of the Company
    6      
5.3 Establishment of Investment Funds
    6      
5.4 Crediting Investment Results
    6                 6.  
DISTRIBUTIONS
    7                    
6.1 Form and Timing of Distribution
    7  

 

--------------------------------------------------------------------------------

THE ROYAL CARIBBEAN CRUISES LTD. ET AL
BOARD OF DIRECTORS
NONQUALIFIED DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS


              Article     Page      
6.2 Distribution after Death
    7      
6.3 Early Distribution
    8                 7.  
ADMINISTRATION
    9                    
7.1 Administration
    9      
7.2 Plan Expenses
    9      
7.3 Liability
    9      
7.4 Claims Procedure
    9      
7.5 Claims Review Procedure
    9      
7.6 Notices
    9                 8.  
AMENDMENT AND TERMINATION
    10                    
8.1 Plan Amendment
    10      
8.2 Termination of the Plan
    10                 9.  
GENERAL PROVISIONS
    11                    
9.1 Non-Alienation of Benefits
    11      
9.2 Limitation of Rights
    11      
9.3 Participant’s Rights Unsecured
    11      
9.4 Withholding
    11      
9.5 Severability
    11      
9.6 Controlling Law
    11                 SIGNATURE     12  

ii 

--------------------------------------------------------------------------------

THE ROYAL CARIBBEAN CRUISES LTD. ET AL.
BOARD OF DIRECTORS
NONQUALIFIED DEFERRED COMPENSATION PLAN

ARTICLE 1. PURPOSE

     Royal Caribbean Cruises Ltd. has established The Royal Caribbean Cruises
Ltd. et al. Board of Directors Nonqualified 401(k) Plan, effective July 1, 2003.
The Royal Caribbean Cruises Ltd. et al. Board of Directors Nonqualified Deferred
Compensation Plan is a nonqualified deferred compensation plan for the members
of the Board of Directors of Royal Caribbean Cruises Ltd. as a means of
deferring a portion of an eligible individual’s current income and to accumulate
resources for future investments.

ARTICLE 2. DEFINITIONS

     For the purpose of this Plan the following terms shall have the meanings as
set forth below unless the context requires otherwise:

     2.1 ANNUAL RETAINER means cash compensation payable to Board members for
service on the Board and on Board committees

     2.2 BENEFICIARY means the person, persons, trust or other entity a
Participant designates by written revocable design filed with the Company to
receive payments in the event of his or her death.

     2.3 BOARD means the Board of Directors of the Company.

     2.4 CODE means the Internal Revenue Code of 1986, as amended from time to
time.

     2.5 COMPANY means Royal Caribbean Cruises Ltd. et al and any successor
thereto.

     2.6 EFFECTIVE DATE means July 1, 2003.

     2.7 ELIGIBLE EARNINGS shall, for purposes of a Participant’s Deferral
Contributions, consist of the Participant’s Ann Retainer and Meeting Fees.

     2.8 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

     2.9 MEETING FEES means cash compensation payable to Board members for
attendance at Board meetings and at Board committee meetings.

     2.10 PARTICIPANT means any non-employee Board member who elects to
participate in the Plan.

     2.11 PARTICIPANT DEFERRAL CONTRIBUTIONS means the deferred contributions
made at the direction of a Participant by the pursuant to Section 4.1.

     2.12 PARTICIPANT ACCOUNT means a separate account established and
maintained by the Company in accordance with the terms Plan in the name of each
Participant consisting of the amounts set forth in Section 5.1.

     2.13 PLAN means the Royal Caribbean Cruises Ltd. et al Board of Directors
Nonqualified Deferred Compensation Plan, the forth herein, as amended from time
to time.

     2.14 PLAN YEAR means a 12-consecutive month period commencing January 1st
and ending on the following December 31st.

     2.15 TERMINATION OF SERVICE means a Participant’s termination of service on
the Board.



     2.16 VALUATION DATE means any day on which the New York Stock Exchange or
any successor to its business is open for trading,or such other date as may be
designated by the Company.

2

--------------------------------------------------------------------------------

ARTICLE 3. ELIGIBILITY TO PARTICIPATE

     3.1 DETERMINATION OF PARTICIPANT STATUS: Upon adoption of the Plan, the
Company will notify the Board of their eligibility participate in the Plan.
Thereafter, except as otherwise provided in Section 3.2, prior to each calendar
quarter, the Company will those new members of the Board of their eligibility to
participate.

     3.2 COMMENCEMENT OF PARTICIPATION: Each Participant shall be provided an
opportunity to designate the percentage of his or her Eligible Earnings to be
deferred under Section 4.1. Any Participant who makes such a designation in the
second calendar quarter of 2003 shall become a Participant on the first day of
the following month, with respect to Eligible Earnings earned on or after the
Effective Date only, provided the Eligible Participant is a member of the Board
as of such date. Thereafter, any such Participant who makes such a designation
shall become a Participant on the first day of the following month. Any such
designation must be made in the manner authorized by the Company and must be
accompanied by:

(a) an authorization by the Participant for the Company to make deductions to
cover the amount of such deferrals elected pursuant to Section 4.1;

(b) an investment election with respect to any Participant Deferral
Contributions;

(c) a designation of Beneficiary; and

(d) a designation as to the form and timing of the distribution of his or her
Participant Account.

     3.3 CESSATION OF PARTICIPATION: A Participant shall cease to be a
Participant on the earliest of:

(a) the date on which the Plan terminates; or

(b) the date on which he or she receives a complete distribution of his or her
Participant Account.


3

--------------------------------------------------------------------------------

ARTICLE 4. PARTICIPANT DEFERRALS

     4.1 PARTICIPANT DEFERRAL CONTRIBUTIONS: Each Participant may authorize the
Company, in the manner described in Section 3.2, to have a Participant Deferral
Contribution made on his or her behalf. Such election shall apply to the
Participant’s Eligible Earnings attributable to services performed subsequent to
the election and subsequent to the Effective Date hereof. Such Participant
Deferral Contribution shall be a stated whole percentage of the Participant’s
Eligible Earnings, equal to not less than 10% nor more than 100%, as designated
by the Participant. The percentage of Eligible Earnings designated by a
Participant to measure the Participant Deferral Contributions to be made on the
Participant’s behalf shall remain in effect, notwithstanding any change in his
or her Eligible Earnings, until he or she elects to change or suspend such
percentage in accordance with Section 4.2 or Section 4.3, below.

     4.2 CHANGES IN CONTRIBUTIONS: A Participant may change his or her
contribution percentage election under Section 4.1 by applying to make such
change in the manner prescribed by the Company. Any such change shall become
effective no earlier than the first day of the month following the date on which
the Participant applies to make such change.

     4.3 SUSPENSION OF CONTRIBUTIONS: A Participant may suspend his or her
Participant Deferral Contributions at any time by applying for a suspension in
writing to the Company. Any such suspension shall become effective as soon as
administratively practicable following the date the Participant applies for the
suspension. A Participant whose Deferral Contributions have been suspended under
this section may resume having Deferral Contributions made on his or her behalf
by applying to change his or her contribution percentage election in accordance
with Section 4.2.


4

--------------------------------------------------------------------------------

ARTICLE 5. INVESTMENTS AND PARTICIPANT ACCOUNTS

     5.1 ESTABLISHMENT OF ACCOUNTS: The Company shall establish a Participant
Account to which shall be credited the Participant’s Deferral Contributions and
any earnings and losses credited thereto. Each Participant shall receive a
quarterly statement reflecting his or her Participant Account balance.

     5.2 OBLIGATION OF THE COMPANY: Individual benefits under the Plan are
payable as they become due solely from assets allocated to individual
Participant Accounts in a rabbi trust or from the general assets of the Company.
To the extent a Participant or any person acquires a right to receive payments
from the Company under this Plan, such right shall be no greater than the right
of any unsecured creditor of the Company. Neither this Plan nor any action taken
pursuant to the terms of this Plan shall be considered to create a fiduciary
relationship between the Company and the Participants or any other persons or to
require the establishment of a trust in which the assets are beyond the claims
of any unsecured creditor of the Company.

     5.3 ESTABLISHMENT OF INVESTMENT FUNDS: The Company will establish one or
more Investment Funds which will be maintained for the purpose of determining
the investment return to be credited to each Participant’s Account. The Company
may change the number, identity or composition of the Investment Funds from time
to time. Each Participant will indicate the Investment Funds based on which
amounts allocated in accordance with Articles 4 and 5 are to be adjusted. Each
Participant’s Account will be increased or decreased by the net amount of
investment earnings or losses that it would have achieved had it actually been
invested in the deemed investments. The Company is not required to purchase or
hold any of the deemed investments. Investment Fund elections must be made in a
minimum of 1% increments and in such manner as the Company will specify. A
Participant may change his or her Investment Fund election periodically by
completing a revised Participant Election Form and delivering it to the Vice
President of Human Resources. Any such change shall become effective as of the
first business day coincident with or immediately following the date the
Participant applies to make such change. As the Participant’s Account increases,
the investment of such amounts shall remain invested in the deemed investment
previously designated until the Participant requests a change in accordance with
this Section or the Company no longer includes that deemed investment as one of
the available Investment Funds. If a Participant fails to make an Investment
Fund election, the amount in the Participant’s Account will be deemed to have
been invested in a money market fund or any other fund as determined by the
Company.

     5.4 CREDITING INVESTMENT RESULTS: No less frequently than as of each
Valuation Date, each Participant Account will be increased or decreased to
reflect deemed investment results. Each Participant Account will be credited
with the deemed investment return of the Investment Funds in which the
Participant elected to be deemed to participate. The credited investment return
is intended to reflect the actual performance of the Investment Funds net of any
applicable investment management fees or administrative expenses determined by
the Company. Notwithstanding the above, the amount of any payment of Plan
benefits pursuant to Article 6 or upon Plan termination shall be determined as
of the Valuation Date preceding the date of payment.


5

--------------------------------------------------------------------------------

ARTICLE 6. DISTRIBUTIONS

     6.1 FORM AND TIMING OF DISTRIBUTION: Each Participant shall elect the form
and timing of the distribution with respect to his or her Participant Account in
the manner authorized by the Company.

(a) Form of Payment: The Participant’s election shall indicate the form of
distribution of his or her entire Participant Account in a lump sum or in
monthly installments as selected by the Participant.

(b) Time of Payment: The Participant’s election shall indicate that payment
shall be made (in the case of a lump sum election) or shall commence (in the
case of an installment election) :

(1) as soon as administratively practicable following the Participant’s
Termination of Service as a member of the Board which shall in no event exceed
21 days beyond such Termination of Service;

(2) as soon as administratively practicable following the calendar year of the
Participant’s Termination of Service as a member of the Board which shall in no
event exceed 21 days beyond the end of such calendar year; or

(3) in a specific month and year.

Notwithstanding the foregoing, if a Participant elects his or her distribution
to be made or commenced in accordance with paragraph 3 above, and such date
falls before the Participant’s Termination of Service, the Participant’s
distribution shall be made or commenced in accordance with paragraph 1 above.
Further, if a Participant elects his or her distribution to be made or commenced
in accordance with paragraph 3 above, and such date falls before the
Participant’s Termination of Service, the Participant must complete new
designations and authorizations pursuant to Section 3.2 in order to continue
making Participant Deferral Contribution.

Notwithstanding the foregoing, a Participant may change his or her form and
timing election applicable to the distribution of his or her Participant
Account, provided that such request for change is made (i) at least twelve (12)
consecutive months prior to the date on which such distribution would otherwise
have been made or commenced and (ii) at least twelve (12) consecutive months
prior to the date on which such distribution will be made or commence.

     6.2 DISTRIBUTION AFTER DEATH: Notwithstanding the foregoing, if a
Participant dies prior to receiving the entire amounts in his or her Participant
Account, the remaining amounts shall be paid in a lump sum to the Participant’s
Beneficiary designated by the Participant as soon as practicable following the
Participant’s death. The amount of any such distribution shall be determined as
of the most recent Valuation Date preceding the month in which the Company is
notified of the Participant’s death.


6

--------------------------------------------------------------------------------

     6.3 EARLY DISTRIBUTION: Notwithstanding any other provision of the Plan,
including Sections 6.1 and 6.3, a Participant may, one time per year, make a
written request to the Company to immediately receive a lump sum distribution
equal to ninety percent (90%) of the entire portion of his or her Participant
Account as adjusted under Section 9.4. The remaining balance of his or her
Participant Account from which a payment has been made pursuant to this Section
6.3 shall be forfeited by the Participant. Following receipt of written notice
by the Company the Participant shall be precluded from participating in the Plan
for one year following such distribution.


7

--------------------------------------------------------------------------------

ARTICLE 7. ADMINISTRATION

     7.1 ADMINISTRATION: The Plan shall be administered by the Company. The
Company shall have the full and exclusive discretionary authority to administer
the Plan, and any responsibilities and duties under this Plan which are not
specifically delegated to anyone else. Responsibility for determining the
eligibility of Participants and establishing the requirements for participation
shall be vested in the Company, which shall be responsible for any
interpretation of the Plan that may be required. Notwithstanding the foregoing,
the Company may delegate any of its administrative duties as necessary.

     7.2 PLAN EXPENSES: The expenses of administering the Plan shall be borne by
the Company.

     7.3 LIABILITY: The Company shall not be liable to any person for any action
taken or omitted in connection with the administration of this Plan unless
attributable to the fraud or willful misconduct on the part of a director,
officer or agent of the Company.

     7.4 CLAIMS PROCEDURE: Any person claiming a benefit, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Company’s Vice President and
Chief Human Resource Officer, who shall respond in writing as soon as
practicable. If the claim or request is denied, the written notice of denial
shall state:

(a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based.

(b) A description of any additional material or information required and an
explanation of why it is necessary.

(c) An explanation of the Plan’s claim review procedure.

     7.5 CLAIMS REVIEW PROCEDURE: Any person whose claim or request is denied or
who has not received a response within 30 calendar days may request review by
notice given in writing to the Company’s Vice President and Chief Human Resource
Officer. The claim or request shall be reviewed by the Company’s Vice President
and Chief Human Resource Officer, who may, but shall not be required to, grant
the claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.

     The decision on review shall normally be made within 60 calendar days. If
an extension of time is required for a hearing or other special circumstances,
the claimant shall be notified and the time limit shall be 120 calendar days.
The decision shall be in writing and shall state the reasons and the relevant
Plan provisions. All decisions on review shall be final and binding on all
parties concerned.

     7.6 NOTICES: Any notices, designations or other communications to be given
to the Company by any Eligible Participant or Beneficiary shall only be
effective if delivered to the Company’s Vice President and Chief Human Resource
Officer.


8

--------------------------------------------------------------------------------

ARTICLE 8. AMENDMENT AND TERMINATION

     8.1 PLAN AMENDMENT: The Plan may be amended or otherwise modified by the
Board, in whole or in part, provided that no amendment or modification shall
divest any Participant of any amount previously credited to his or her
Participant Account under Article 4 or of the amount and method of crediting
earnings to such Participant Account under Article 5 of the Plan as of the date
of such amendment.

     8.2 TERMINATION OF THE PLAN: The Board reserves the right to terminate the
Plan at any time in whole or in part. In the event of any such termination, the
Company shall pay a benefit to the Participant or the Beneficiary of any
deceased Participant, in lieu of other benefits hereunder, equal to the value of
the Participant’s Account in the form and at the benefit commencement date
elected by the Participant pursuant to Article 6 of the Plan. Earnings shall
continue to be allocated under Article 5 of the Plan after the termination of
the Plan until the Participant’s benefits have been paid in full notwithstanding
the termination of the Plan. Notwithstanding the above, the Company reserves the
right to pay out Participants in a lump sum their Participant Account as soon as
practicable following the termination of the Plan.


9

--------------------------------------------------------------------------------

ARTICLE 9. GENERAL PROVISIONS

     9.1 NON-ALIENATION OF BENEFITS: No benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge and any such action shall be void for all purposes of the
Plan. No benefit shall in any manner be subject to the debts, contracts,
liabilities, engagements or torts of any person, nor shall it be subject to
attachments or other legal process for or against any person, except to such
extent as may be required by law.

     9.2 LIMITATION OF RIGHTS: Neither the establishment of this Plan, nor any
modification thereof, nor the creation of an account, nor the payment of any
benefits shall be construed as giving

(a) any Participant, Beneficiary, or any other person whomsoever, any legal or
equitable right against the Company, unless such right shall be specifically
provided for in the Plan or conferred by affirmative action of the Administrator
in accordance with the terms and provisions of the Plan; or

(b) any Participant, or other person whomsoever, the right to be retained in the
service of the Company.

     9.3 PARTICIPANT’S RIGHTS UNSCECURED: The right of any Participant or
Beneficiary to receive payment under the provisions of the Plan shall be as an
unsecured claim against Company, as the case may be, and no provisions contained
in the Plan shall be construed to give any Participant or Beneficiary at any
time a security interest in the Participant’s Account or any asset of the
Company. The liabilities of the Company to any Participant or Beneficiary
pursuant to the Plan shall be those of a debtor pursuant to such contractual
obligations as are created by the Plan. Accounts, if any, which may be set aside
by the Company for accounting purposes shall not in any way be held in trust
for, or to be subject to the claims of a Participant or Beneficiary.

     9.4 WITHHOLDING: There shall be deducted from all payments under this Plan
the amount of any taxes required to be withheld by any Federal, state or local
government. The Participants and their Beneficiaries, distributees, and personal
representatives will bear any and all Federal, foreign, state, local or other
income or other taxes imposed on amounts paid under this Plan.

     9.5 SEVERABILITY: Should any provision of the Plan or any regulations
adopted thereunder be deemed or held to be unlawful or invalid for any reason,
such fact shall not adversely affect the other provisions or regulations unless
such invalidity shall render impossible or impractical the functioning of the
Plan and, in such case, the appropriate parties shall adopt a new provision or
regulation to take the place of the one held illegal or invalid.

     9.6 CONTROLLING LAW: The Plan shall be governed by the laws of the State of
Florida, except to the extent preempted by ERISA and any other law of the United
States.


10 X

--------------------------------------------------------------------------------

SIGNATURE

     IN WITNESS WHEREOF the undersigned has caused this instrument to be
executed as of the 5 day of June, 2003.

            ROYAL CARIBBEAN CRUISES LTD.
      BY:   /s/ Thomas F. Murrill                      

 
Attest:
/s/ Michael J. Smith

--------------------------------------------------------------------------------

Secretary

11